DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreidel (US 2,230,116) in view of Brozek et al. (US 3,248,136).

Claim 3:
Kreidel discloses a method for manufacturing a ferrule (b) for use in a fitting to be connected to a pipe (page 1, col. 2, lines 15-17 and page 2, col. 2, lines 4-8), further comprising a first step of producing an intermediate pipe member (cutting lengths of tubing) having a predetermined length, the intermediate pipe member having a uniform outer diameter and a uniform inner diameter between opposite ends thereof (page 2, col. 2, lines 4-8); and a second step of machining the intermediate pipe member (b) (page 2, col. 2, lines 4-8).
Kreidel fails to disclose a ferrule having a greater inner diameter than a first end portion and a second end portion. Brozek discloses a method of assembling a minimum number of parts to produce high pressure tube fittings (col. 1, lines 11-15) further comprising forming an intermediate pipe member in the form of a ferrule (34) comprising a first end portion (36), a second end portion (38), and a great-diameter portion (38a) between the first end portion (36) and the second end portion (38), and a through hole extending from the first end portion to the second end portion for receiving the pipe (fig. 5, col. 3, lines 11-22 and see annotated reproduction of fig. 6, below), the great-diameter portion (38a) having a greater inner diameter than the first end portion (36) and the second end portion (38) between the first end portion and the second end portion, and the first end portion (36) and the second end portion (38) both having such a first inner diameter that the pipe can be accommodated therein (fig. 5, col. 3, lines 11-22); wherein a rising portion of the ferrule produced by the machining includes the first end portion, a pressed portion located closer to the second end portion than the rising portion, and an intermediate portion including the great-diameter portion, the intermediate portion connecting together the rising portion and the pressed portion (see annotated reproduction of fig. 5, below), the ferrule (34) is used in a fitting including a first member (14) having a through hole (24) constructed and arranged to receive the pipe (10), the first member (14) including a first tapered inner circumferential surface (28) having a tapered shape, constructed and arranged to be in contact with the first end portion of the ferrule (36) (figs. 1, 2 and 5, col. 2, line 72 bridging col. 3, line10); (figs. 1, 2 and 5, lines 58-65); the second member (12) including a pressing portion (30) for pressing at least a portion of the pressed portion of the ferrule (34) and for deforming the ferrule (34) to increase an outer diameter of the intermediate portion (figs. 1, 2 and 5, col. 4, lines 4-6); and an accommodation space (32) in which the ferrule is placed and formed by an inner circumferential surface of the first member (14), an inner circumferential surface of the second member (12) and an outer circumferential surface of the pipe (10), with a central axis of the through hole being aligned with the central axes of the first member (14) and the second member (12) (figs. 1-5, col. 3, lines 3-10), the accommodation space (32) including a first clearance space constructed and arranged to accommodate the ferrule (34) therein and to allow the rising portion to rise so as to increase an angle of the rising portion with respect to the outer circumferential surface of the pipe (10) (fig. 5, col. 3, lines 3-10); and as the screw coupling between the first member (14) and the second member (12) is tightened, the rising portion of the ferrule (34) rises, by the increasing of the outer diameter of the intermediate portion (figs. 1 and 5, col. 3, lines 27-41  see transition from fig. 5 to fig. 2 wherein the intermediate portion rises to be in contact with surface (28) thereby closing the gap between surface (28) and intermediate portion as reflected in fig.5), with an outer circumference of the first end portion (36) serving as a fulcrum of the principle of leverage and an inner circumference of the first end portion (36) serving as a point of load of the principle of leverage, (figs. 1-5, col. 3, lines 27-51 and line 70 bridging col. 4, line 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of manufacturing a ferrule of Kreidel by forming the ferrule to have a greater inner diameter than a first end portion (36) and a second end portion (38) of the ferrule as taught by Brozek in order to provide good sealing contact between the tapered surface of the first member and the rising portion of the intermediate portion and a good bite on the tube by anchoring edges (col. 4, lines 1-4). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art of record is drawn to fabricating and assembling pipe coupling connections.
Examiner note: Applicant’s claimed invention is a method of manufacturing a ferrule for use in a fitting for a pipe.  Therefore, the structural limitations of the fitting and the pipe have been given the appropriate patentable weight given the structural limitations represent the intended use of the apparatus to be manufactured by the claimed method and/or the material or article worked upon by the apparatus to be manufactured by the claimed method.  See MPEP § 2111.02 and MPEP § 2115.


    PNG
    media_image1.png
    913
    1049
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    1102
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 21 January 2021, with respect to the rejection of claim 3 under 35 U.S.C. § 103 have been fully considered and are not persuasive. 
On pages 6-10, applicant argues the rejection of claim 3 under 35 USC § 103 as being unpatentable over Kreidel in view of Brozek is improper because the prior art of record fails to disclose or fairly suggest applicant’s claimed invention.
On page 7 bridging page 8, applicant argues the rejection of claim 3 is improper because the ferrule of Brozek is not similar to the ferrule of the claimed invention.  Examiner disagrees.  Google defines the word similar to mean “resembling without being identical.”  It is evident from the images below that the ferrule of Brozek resembles the ferrule of the claimed invention without being identical.

    PNG
    media_image3.png
    574
    1193
    media_image3.png
    Greyscale

On page 8, applicant further argues the rejection of claim 3 is improper because the ferrule of Brozek does not utilize the principle of leverage by increasing the outer diameter of the intermediate portion of the ferrule and does not generate a strong power ((Item 36a) is prevented from movement to the left by surface (28) of member (14) therefore it is evident that the front end portion (36a) of Brozek serves as a fulcrum as described by applicant’s disclosure) and the inner circumferential portion (40) thereof as the point of load (Brozek discloses edge (40) is adapted to bite into the outer surface of the tube (10) for anchoring the ring) (fig. 5, col. 3, lines 22-26).  Therefore, it is evident from the Brozek disclosure that the ferrule of Brozek acts under the principle of leverage consistent with movement and deformation described in applicant’s disclosure as originally filed.
On page 8, applicant further argues the rejection of claim 3 is improper because Brozek explicitly illustrates that ferrule (34) is not configured to have and intermediate portion capable of undergoing an outer diameter increase during tightening of a screw coupling.  Examiner disagrees.  Brozek explicitly discloses: “…[t]he initial points of contact between such mating surfaces are indicated at (36a) and (38a) in FIGURE 5.  As the fitting members move toward each other, the conic surfaces (28) and (30) of chamber (32) gradually produce an axial and radial deflection of ring (34), forcing the sharp anchoring edges (40) and (42) at its opposite ends to bite into the outer surface of the tube to form two firm and positive anchors therewith.”  
Brozek further discloses “…[t]he fitting is completely turned up or in the fully torqued position of FIGURE 2 and it will be noted that the conic surfaces (28) and (30) on the nipple and nut, respectively intersect when annular end wall (27) on the nipple abut shoulder (29) of the nut member and that such surfaces conformingly mate with the opposing surfaces of the portions (36) and (38) on the anchor ring.  Such engagement between surface (28) and the conic exterior of portion (36) forms a positive, metal-to-metal, fluid (50) tight seal between the fitting and the tube.”
It is evident from the Brozek disclosure recited above and a review of the transition of Brozek ferrule from Fig. 5 to Fig. 2 upon tightening of the nipple and nut, that the Brozek ferrule undergoes an outer diameter increase of the greater diameter intermediate portion during tightening of the nipple and nut screw coupling (note the closing of the gap between the ferrule and surface (28) reflected as open in fig. 5 and closed in fig. 2) (Brozek, figs. 1, 2 and 5, col. 3, lines 27-51).
On page 8, applicant further argues the rejection of claim 3 is improper because as elements 12 and 16 are brought together by tightening of the screw in the sequence from FIG. 1 to FIG 2, the conic wall portion (36) of ferrule (34) does not undergo a change in outer diameter.  Examiner disagrees. Brozek explicitly discloses: “…[t]he initial points of contact between such mating surfaces are indicated at (36a) and (38a) in FIGURE 5.  As the fitting members move toward each other, the conic surfaces (28) and (30) of chamber (32) gradually produce an axial and radial deflection of ring (34), forcing the sharp anchoring edges (40) and (42) at its opposite ends to bite into the outer surface of the tube to form two firm and positive anchors therewith.”  
Brozek further discloses “…[t]he fitting is completely turned up or in the fully torqued position of FIGURE 2 and it will be noted that the conic surfaces (28) and (30) on the nipple and nut, respectively intersect when annular end wall (27) on the nipple abut shoulder (29) of the nut member and that such surfaces conformingly mate with the opposing surfaces of the portions (36) and (38) on the anchor ring.  Such engagement between surface (28) and the conic exterior of portion (36) forms a positive, metal-to-metal, fluid (50) tight seal between the fitting and the tube.”
It is evident from the Brozek disclosure recited above and a review of the transition of Brozek ferrule from Fig. 5 to Fig. 2 upon tightening of the nipple and nut, that the Brozek ferrule undergoes an outer diameter increase of the greater diameter intermediate portion during tightening of the nipple and nut screw coupling (note the closing of the gap between the ferrule and surface (28) reflected as open in fig. 5 and closed in fig. 2) (Brozek, figs. 1, 2 and 5, col. 3, lines 27-51).
On page 8 bridging page 9 applicant further argues the rejection of claim 3 is improper because there is a structural difference between Brozek and the claimed invention because the Brozek intermediate portion is not predisposed to extend outward.  Examiner disagrees. Brozek explicitly discloses: “…[t]he initial points of contact between such mating surfaces are indicated at (36a) and (38a) in FIGURE 5.  As the fitting members move toward each other, the conic surfaces (28) and (30) of chamber (32) gradually produce an axial and radial deflection of ring (34), forcing the sharp anchoring edges (40) and (42) at its opposite ends to bite into the outer surface of the tube to form two firm and positive anchors therewith.”  
Brozek further discloses “…[t]he fitting is completely turned up or in the fully torqued position of FIGURE 2 and it will be noted that the conic surfaces (28) and (30) on the nipple and nut, respectively intersect when annular end wall (27) on the nipple abut shoulder (29) of the nut member and that such surfaces conformingly mate with the opposing surfaces of the portions (36) and (38) on the anchor ring.  Such engagement between surface (28) and the conic exterior of portion (36) forms a positive, metal-to-metal, fluid (50) tight seal between the fitting and the tube.”
It is evident from the Brozek disclosure recited above and a review of the transition of Brozek ferrule from Fig. 5 to Fig. 2 upon tightening of the nipple and nut, that the Brozek ferrule undergoes an outer diameter increase of the greater diameter intermediate portion during tightening of the nipple and nut screw coupling (note the closing of the gap between the ferrule and surface (28) reflected as open in fig. 5 and closed in fig. 2) (Brozek, figs. 1, 2 and 5, col. lines 27-51).
On page 10, applicant further argues the rejection of claim 3 is improper because Brozek fails to disclose or fairly suggest a rising portion and/or intermediate portion capable of increasing the outer diameter of the intermediate portion.  Examiner disagrees. Brozek explicitly discloses: “…[t]he initial points of contact between such mating surfaces are indicated at (36a) and (38a) in FIGURE 5.  As the fitting members move toward each other, the conic surfaces (28) and (30) of chamber (32) gradually produce an axial and radial deflection of ring (34), forcing the sharp anchoring edges (40) and (42) at its opposite ends to bite into the outer surface of the tube to form two firm and positive anchors therewith.”  
Brozek further discloses “…[t]he fitting is completely turned up or in the fully torqued position of FIGURE 2 and it will be noted that the conic surfaces (28) and (30) on the nipple and nut, respectively intersect when annular end wall (27) on the nipple abut shoulder (29) of the nut member and that such surfaces conformingly mate with the opposing surfaces of the portions (36) and (38) on the anchor ring.  Such engagement between surface (28) and the conic exterior of portion (36) forms a positive, metal-to-metal, fluid (50) tight seal between the fitting and the tube.”    
It is evident from the Brozek disclosure recited above and a review of the transition of Brozek ferrule from Fig. 5 to Fig. 2 upon tightening of the nipple and nut, that the Brozek ferrule undergoes an outer diameter increase of the greater diameter intermediate portion during tightening of the nipple and nut screw coupling (note the closing of the gap between the ferrule and surface 28 reflected as open in fig. 5 and closed in fig. 2) (Brozek, figs. 1, 2 and 5, col. lines 27-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker (US 2,343,922) discloses a tube coupling comprising a first member (14) threaded to a second member (5) as well as an intermediate member (19) (figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.